In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-0992V
                                     Filed: February 2, 2016
                                           Unpublished

****************************
SARA MILLER,                              *
                                          *
                     Petitioner,          *      Damages Decision Based on Proffer;
                                          *      Tetanus-diphtheria-acellular pertussis
                                          *      (“Tdap”) Vaccine; Shoulder Injury
SECRETARY OF HEALTH                       *      Related to Vaccine Administration
AND HUMAN SERVICES,                       *      (“SIRVA”); Special Processing Unit
                                          *      (“SPU”)
                     Respondent.          *
                                          *
****************************
Maximillian Muller, Muller Brazil, LLP, Dresher, PA, for petitioner.
Darryl Wishard, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES 1

Dorsey, Chief Special Master:

        On September 9, 2015, Sara Miller (“petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq., 2 [the “Vaccine Act” or “Program”]. Petitioner alleged that as a result of receiving
the tetanus-diphtheria-acellular pertussis (“Tdap”) vaccine on October 29, 2014, she
suffered a left shoulder injury. The case was assigned to the Special Processing Unit
(“SPU”) of the Office of Special Masters.

        On January 28, 2016, the undersigned issued a ruling on entitlement finding
petitioner entitled to compensation for SIRVA. On February 2, 2016, respondent filed a
proffer on award of compensation (“Proffer”) indicating petitioner should be awarded
$105,281.03. Proffer at 1. In the Proffer, respondent represented that petitioner agrees
with the proffered award.

1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012)(Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       Based on the record as a whole, the undersigned finds that petitioner is entitled
to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $105,281.03 in the form of a check payable to
petitioner, Sara Miller. This amount represents compensation for all damages that
would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.

                                                      2
               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS
___________________________________
                                    )
SARA MILLER,                        )
                                    )
       Petitioner,                  )    No. 15-992V ECF
                                    )
              v.                    )    Chief Special Master Dorsey
                                    )
SECRETARY OF HEALTH                 )
AND HUMAN SERVICES,                 )
                                    )
       Respondent.                  )
___________________________________ )

                       PROFFER ON AWARD OF COMPENSATION 1

I.     Procedural History

       On September 9, 2015, Sara Miller (“petitioner”) filed a petition for compensation

(“Petition”) under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to

-34, as amended. Petitioner alleges that as a result of receiving the tetanus-diphtheria-acellular

pertussis (“Tdap”) vaccine on October 29, 2014, she suffered a shoulder injury related to vaccine

administration (“SIRVA”) in her left shoulder that was caused-in-fact by her vaccination. On

January 28, 2016, respondent filed her Vaccine Rule 4(c) report, conceding causation-in-fact for

petitioner’s SIRVA. On January 28, 2016, the Chief Special Master issued a ruling on

entitlement, finding that petitioner was entitled to compensation for SIRVA.

II.    Items of Compensation

       Based upon the evidence of record, respondent proffers that petitioner should be awarded

$105,281.03, which represents all elements of compensation to which petitioner would be

entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

       1
          This Proffer does not include attorneys’ fees and costs, which the parties intend to
discuss after the Damages Decision is issued.
III.   Form of the Award

       Respondent recommends that the compensation provided to petitioner should be made

through a lump sum payment of $105,281.03, in the form of a check payable to petitioner. 2

Petitioner agrees.

                                             Respectfully submitted,

                                             BENJAMIN C. MIZER
                                             Principal Deputy Assistant Attorney General

                                             RUPA BHATTACHARYYA
                                             Director
                                             Torts Branch, Civil Division

                                             VINCENT J. MATANOSKI
                                             Deputy Director
                                             Torts Branch, Civil Division

                                             MICHAEL P. MILMOE
                                             Senior Trial Counsel
                                             Torts Branch, Civil Division

                                             /s/Darryl R. Wishard
                                             DARRYL R. WISHARD
                                             Senior Trial Attorney
                                             Torts Branch, Civil Division
                                             U. S. Department of Justice
                                             P.O. Box l46, Benjamin Franklin Station
                                             Washington, D.C. 20044-0146
                                             Direct dial: (202) 616-4357
Dated: February 2, 2016                      Fax: (202) 616-4310




       2
          Should petitioner die prior to entry of judgment, respondent would oppose any award
for future medical expenses, future lost earnings, and future pain and suffering, and the parties
reserve the right to move the Court for appropriate relief.
                                                   2